 1   ADAM PAUL LAXALT
       Attorney General
 2   ERIN L. ALBRIGHT, Bar No. 9953
       Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson St.
 5   Carson City, NV 89701-4717
     Tel: 775-684-1257
 6   E-Mail: ealbright@ag.nv.gov

 7   Attorneys for Defendants Renee Baker,
     Arthur Boynton, Corey Cooke, James Cox,
 8   Michael Crossman, Marina Crounk, Seth Davis,
     Scott Evers, Charles Fillman, Michael Fletcher,
 9   Tyler Hathaway, Leslie Healer, Danny Holland,
     Bert Jackson, Michael Koehn, Steven Kimbrell,
10   Brent LaBeau, Thomas Lamb, E.K. McDaniels,
     Javier Ornelas, Jeanette Ornelas, Taylor Paryga,
11   Glenn Perkins, Christopher Roberts, Christian Rowley,
     Duane Thompson, Tom Tolbert, and Sommer Westbay
12

13                                  UNITED STATES DISTRICT COURT

14                                        DISTRICT OF NEVADA

15   KEVIN FERNANDEZ,                                         Case No.: 3:14-cv-00578-MMD-VPC

16                         Plaintiff,                         STIPULATION AND ORDER TO
                                                              EXTEND DEADLINE TO FILE
17          v.                                                STIPULATION AND ORDER OF
                                                              DISMISSAL WITH PREJUDICE
18   JAMES GREG COX, et al.,                                       (FINAL REQUEST)
19                         Defendants.

20          Defendants, Renee Baker, Arthur Boynton, Corey Cooke, James Cox, Michael Crossman,

21   Marina Crounk, Seth Davis, Scott Evers, Charles Fillman, Michael Fletcher, Tyler Hathaway, Leslie

22   Healer, Danny Holland, Bert Jackson, Michael Koehn, Steven Kimbrell, Brent LaBeau, Thomas Lamb,

23   E.K. McDaniel, Javier Ornelas, Jeanette Ornelas, Taylor Paryga, Glenn Perkins, Christopher Roberts,

24   Christian Rowley, Duane Thompson, Tom Tolbert, and Sommer Westbay, (“NDOC Defendants”), by

25   and through its counsel of record, Adam Paul Laxalt, Attorney General of the State of Nevada, and Erin

26   L. Albright, Deputy Attorney General, and Plaintiff, Kevin Fernandez, by and through his counsel of

27   record, Joseph Reiff, Esq., hereby stipulate to extend the time to file the Stipulation and Order of

28   Dismissal with Prejudice by four (4) weeks.

                                                      1
 1          On September 18, 2018, defense counsel provided plaintiff’s counsel with the revised settlement

 2   agreement that reflected the majority of the changes requested by Plaintiff. On the same date, plaintiff’s

 3   counsel provided the settlement agreement to the New Hampshire prison for delivery to Plaintiff.

 4          On October 29, 2018, defense counsel received Plaintiff’s requested changes to the revised

 5   settlement. Since the settlement documents must be filed today and the parties will not have time to

 6   discuss and finalize the requested changes, the parties respectfully request this Court grant one final

 7   extension of four (4) weeks to file the Stipulation and Order of Dismissal.

 8          Based on the foregoing, the parties respectfully request this Court extend the time to file the

 9   Stipulation and Order of Dismissal with Prejudice by four (4) weeks.

10

11   DATED this 29th day of October, 2018.              DATED this 29th day of October, 2018.
12   PLAINTIFF, KEVIN FERNANDEZ                         OFFICE OF THE ATTORNEY GENERAL
13

14   By: /s/ Joseph Reiff                               By: ___________________________
     Joseph Reiff, Esq.                                 Erin L. Albright, SBN 9953
15   Representing, Plaintiff, Kevin Fernandez           100 N. Carson Street
                                                        Carson City, NV 89701
16
                                                        (775) 684-1257
17                                                      ealbright@ag.nv.gov
                                                        Attorneys for Defendants
18

19
20

21                                                          IT IS SO ORDERED
22

23                                                          U.S. DISTRICT JUDGE
                                                                 October 29, 2018
24                                                          DATED_______________________
25

26
27

28

                                                        2
 1                                     CERTIFICATE OF SERVICE

 2          I certify I am an employee of the Office of the Attorney General, State of Nevada, and that on

 3   this 29th day of October, 2018, I caused to be deposited for mailing a copy of the foregoing

 4   STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE STIPULATION AND

 5   ORDER OF DISMISSAL WITH PREJUDICE (FINAL REQUEST), addressed as follows:

 6

 7   Kevin Fernandez #110185
     New Hampshire State Prison
 8   P.O. Box 14
     Concord, NH 03302
 9
     Joseph P. Reiff
10   Attorney at Law
     3001 E. Charleston, Suite A
11   Las Vegas, NV 89104
     jrlvlaw@yahoo.com
12

13

14
                                                          An employee of the
15                                                        Office of the Attorney General

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
